Citation Nr: 9933846	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
a low back disorder and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which held that new and material 
evidence had not been submitted to reopen a claim by the 
veteran seeking entitlement to service connection for a back 
condition.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for a 
low back disorder was denied by the RO in an April 1986 
decision.  The reason for the RO's denial was that no 
competent evidence of record indicated that the veteran had a 
diagnosed low back disorder.

2.  The veteran did not perfect an appeal of the RO's April 
1986 decision within 1 year of notification of the adverse 
decision or within 60 days of issuance of the Statement of 
the Case.

3.  The veteran requested to reopen his claim for service 
connection for a low back disorder in July 1996.  

4.  The evidence added to the record subsequent to the April 
1986 RO decision consists of a duplicate service medical 
record, a service administrative record, and copies of 
private medical records.

5.  Evidence received since the April 1986 RO decision bears 
directly and substantially on the issue of the presence of a 
current, diagnosed low back disorder.


CONCLUSIONS OF LAW

1.  The April 1986 RO decision denying the veteran's claim 
seeking entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7104  (West 1991); 
38 C.F.R. § 20.302(b)  (1998).

2.  Additional evidence received since the April 1986 RO 
decision is both new and material; thus, the claim for 
service connection for a low back disorder is reopened and 
must be considered on the basis of all the evidence of 
record, both new and old.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In this case, the record shows that the RO rendered a rating 
decision pertaining to the issue of service connection for a 
back condition in April 1986, denying the veteran's claim.  
In that decision, the RO held that the record did not 
indicate that the veteran currently had a diagnosed low back 
disorder.  The veteran appealed that decision with a Notice 
of Disagreement and was issued a Statement of the Case.  The 
claims file shows no perfection of that appeal with a 
Substantive Appeal within 1 year of being notified of the 
adverse decision, nor within 60 days of issuance of the 
Statement of the Case.  Therefore, the April 1986 decision is 
a final decision.  38 C.F.R. § 20.302(b)  (1998).

In July 1996, the veteran sought to reopen his claim for 
service connection for a low back disorder, stating that it 
involved degenerative disc disease.  The RO, in a December 
1996 decision, denied the veteran's claim.  It held that the 
new evidence submitted by the veteran was not relevant to his 
claim because additional service medical records submitted by 
the veteran were merely duplicates and additional private 
medical records were dated 12 years after his separation from 
service.
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability which 
has not been clearly shown in service requires competent 
evidence sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110,  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Caluza v. Brown, 7 Vet. App. 
498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93  (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).


III.  Evidence

a.  Previously-considered evidence

Service medical records show that the veteran entered active 
duty with no low back problems noted on his August 1979 
induction medical examination report.  An August 1980 
outpatient record shows that he was seen with complaints of a 
sudden onset of pain in the T9 to L1 area.  It was not 
related to any trauma.  Impression was muscle strain.  A 
December 1981 outpatient record shows that he was again seen 
for complaints of low back pain.  X-rays revealed a Schmorl's 
node involving the inferior end plate of L5.

Service medical records show that, beginning in October 1982, 
the veteran was seen on a very frequent, recurrent basis for 
complaints of low back pain.  The veteran also indicated that 
there was radiating pain down the anterior of his right leg.  
There was no history of an injury or trauma.  X-rays appeared 
within normal limits.  Objective examination was essentially 
normal.  The veteran was repeatedly placed on temporary 
physical profile due to his low back complaints.  In October 
1982, the diagnostic impression was mechanical low back pain.

A December 1982 record indicates that there was no reduction 
in symptoms with ice, heat, TENS unit, or microdyne.  
Assessment was low back pain with radiation.

A March 1983 record reflects that an electromyography and 
nerve conduction velocity (EMG-NCV) study was negative.  
Assessment was functional low back pain.

An April 1983 record indicates that physical examination was 
essentially normal, except that the veteran had radiculopathy 
down the right thigh on straight leg raising.  Assessment was 
herniated nucleus pulposus at L5-S1.

A June 1983 orthopedic consultation record indicates that his 
low back pain was chronic and of unknown etiology.

A September 1983 neurosurgery consultation record indicates 
that the veteran had a herniated nucleus pulposus at L4-L5 
that was resolving.  Physical examination was entirely 
negative for spasm, tenderness, or other active process.  It 
was noted that with disc disease it was understandable that 
he would have activity-related occasional low back pain.  X-
rays revealed slight levo-scoliosis of the lumbar spine 
suggesting muscle spasm.

A December 1983 mental health report shows that the veteran 
was recommended for administrative discharge.

The veteran's April 1984 separation medical report is 
negative for any low back problems.  In the associated report 
of medical history, the veteran indicated that he had a lower 
back problem.

Subsequent to service, the veteran was evaluated during a VA 
examination.  The report of that examination is dated in July 
1984.  It indicates that the veteran had complaints of low 
back pain since 1981, with radiating pain into the buttocks 
and numbness in the right lower extremity.  Objective 
evaluation revealed limitation of motion due to wincing pain 
and hesitant straight leg raising.  Assessment was to rule 
out lumbosacral disc disease.

b.  Newly-submitted evidence

A March 1986 Department of the Army Military Review Boards 
Agency report indicates that, during service, the veteran had 
frequent complaints of low back pain, but that medical 
authorities were unable to positively diagnose or confirm a 
low back disorder.  Due to the continuing nature of the low 
back problems and the inability to medically identify the 
problem, the veteran was determined to be dysfunctional as a 
soldier and was processed for separation from service.

A May 1996 private physical evaluation report indicates that 
the veteran complained of progressive low back pain radiating 
down his right leg.  It had been occurring for the last few 
weeks.  The veteran was subject to heavy lifting at work, but 
did not relate the pain to any work incident.  The report 
includes a May 1996 private magnetic resonance imaging (MRI) 
report.  That study revealed a developmentally small spinal 
canal.  It also showed spinal stenosis at L4-L5 with slight 
concentric disc herniation, disc herniation at L3-L4, 
slightly more prominent on the right, and a concentric slight 
herniated nucleus pulposus at L5-S1 bilaterally.  Assessment 
was thigh pain, lumbar disc disease versus meralgia 
paresthetica.

A June 1996 private physical examination record shows that 
the veteran reported no recent injury.  He had complaints of 
low back pain with radiating pain down the right thigh since 
service.  Objective findings included mild limitation of 
motion, a positive right Lasegue's test at 35 degrees, and a 
positive Bechterew's test bilaterally.  There was moderate 
tenderness and fixation in the right sacroiliac and L5 joint 
areas.  X-rays revealed right spinous process rotation at L3 
and left spinous process rotation at L5.  There was an 
anteriorly rotated ilium on the right side and a mild left 
tilting of the lumbar spine.

A November 1996 medical record from the veteran's 
chiropractor indicates that he continued to have pain in his 
low back and right thigh.  It was reported that the condition 
was a progression of a problem that began in service.

The veteran also submitted a duplicate service medical 
record.

IV.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for a low back disorder was finally denied 
by the RO in April 1986.

The Board may reopen and reconsider that claim only if the 
veteran presents new and material evidence. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a)  (1998); (West 1991); Barnett v. 
Brown, 83 F.3d 1380  (Fed. Cir. 1996) (the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
most of the evidence of record submitted after the RO's April 
1986 decision, namely the private medical records and service 
administrative record, is "new" in that it was not before 
the RO at the time of its April 1986 denial.  However, the 
"new" evidence must also be "material" to satisfy the 
Manio test.  This requires a determination as to whether the 
additional evidence is relevant to, probative of, and bears 
directly and substantially on the issue at hand so that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156  (1998); Evans, 9 Vet. App. 273  
(1996); Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last prior final denial of the 
claim.  The decision in April 1986 is the last final denial.  
The RO denied the veteran's claim because it found no 
evidence of current low back pathology.  Thus, in the present 
matter, the additional evidence will be considered 
"material," if it shows a current low back disorder.  See 
38 C.F.R. § 3.303  (1998).  To that end, the credibility of 
the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).  

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the newly-submitted private medical records clearly show that 
the veteran has a current low back disorder.  This disorder 
apparently involves spinal stenosis at L4-L5 with slight 
concentric disc herniation, disc herniation at L3-L4, 
slightly more prominent on the right, and a concentric slight 
herniated nucleus pulposus at L5-S1 bilaterally.  Diagnostic 
impression was thigh pain, lumbar disc disease versus 
meralgia paresthetica.

In light of the above, the veteran's claim of entitlement to 
service connection for a low back disorder is reopened and 
must be considered in light of all the evidence, both old and 
new, with evaluation of the probative value of the evidence.  
The Board also concludes that the claim is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991), see Elkins, Winters, 
supra, which thus permits further development of the 
appellant's claim, as set forth below in the REMAND section 
of this decision.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder, and to this extent the appeal is granted.


REMAND

Although the veteran's claim seeking entitlement to service 
connection for a low back disorder is now reopened, the Board 
finds that the case is not yet ready for final appellate 
review.  The Board finds that further evidentiary development 
is needed.

Specifically, the Board notes that the recent medical 
evidence indicates that the veteran has a low back disorder.  
However, it has not been clearly diagnosed.  The records show 
only an impression of "thigh pain, lumbar disc disease 
versus meralgia paresthetica."  From this medical evidence, 
the Board is not able to ascertain the nature of the 
veteran's current back disorder.  Furthermore, the Board is 
not able to assess whether this pathology is in any way 
related to the veteran's complaints of low back pain in 
service some 12 years prior.  At that time, there was also no 
definitive diagnosis.  

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see Colvin v. 
Derwinski, 1 Vet. App. 171  (1991) (when the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination); see also 
38 C.F.R. § 4.70  (1998).  In this case, the Board finds that 
a clear medical opinion as to the nature and etiology of the 
veteran's current low back disorder is required.  The Board 
believes that this is necessary to provide a record upon 
which a fair, equitable, and procedurally correct decision on 
the claim can be made.  38 C.F.R. §§ 3.326, 3.327  (1998).

In order to be consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384  (1993), the Board finds 
that a remand is necessary so that the RO is given the 
opportunity to fully develop the evidence and conduct a de 
novo review of the reopened claim based on all of the 
evidence of record both old and new.  The Board emphasizes 
that while the credibility of the newly-submitted evidence is 
presumed when determining if it is new and material, no such 
presumption applies during the adjudication of the claim on 
the merits.  It remains within the adjudicative function of 
the RO to determine "as a question of fact, both the weight 
and credibility of the new evidence in the context of all the 
evidence, new and old."  Justus v. Principi, 3 Vet. App. 510  
(1991).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his low back disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
by the appropriate specialists.  The RO 
should notify the veteran of the time, 
place, and date of said examinations, and 
make part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
veteran.  The claims folder must be made 
available to the examiners prior to the 
examinations so that it may be reviewed 
for pertinent aspects of the veteran's 
medical history.  The examiners are 
specifically requested to review the 
veteran's service medical records; the 
1984 VA examination report, and the 1996 
private medical records, including the 
MRI report.  The purpose of the 
examinations is to determine the nature 
and etiology of the veteran's low back 
disorder.  All clinical findings should 
be reported in detail.  Such tests as the 
examining physicians deem necessary 
should be performed.  The examiners 
should discuss together the nature of the 
veteran's low back disorder with the goal 
of reaching a consistent diagnosis.  A 
medical opinion should be rendered as to 
whether any current pathology is more 
likely than not related to the veteran's 
low back problems in service.  The 
reports of the examinations should 
include a complete rationale for all 
opinions expressed and should be made 
part of the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for a low back disorder.  The 
RO should undertake a de novo review of 
the entire record to determine if all of 
the evidence, both new and old, warrants 
a grant of entitlement to service 
connection.

5.  If the action remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals







